DETAILED ACTION
Remarks
The instant application having Application Number 16/776,129 filed on January 29, 2020 has a total of 20 claims pending in the application; there are 2 independent claims and 18 dependent claims, all of which are presented for examination by the examiner.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support are shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 5, 7, 8, 10-13, 15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan et al. (US Patent Publication No. 2020/0073962 A1, ‘Natarajan’, hereafter) in view of SHEN et al. (Chinese Patent Publication No. CN 109165224 A, Date Published 2019-01-08, ‘SHEN’, hereafter).

Regarding claim 1. Natarajan teaches a method, comprising: 
receiving a key of a key-value pair (Natarajan [0047]); 
correlating the key to a location in a base of a Merkle tree (Natarajan [0105]); 
inserting the key at the location (Natarajan [0101]); 
Natarajan does not teach
hashing the value associated with the key to produce a data hash (); 
inserting the data hash in the Merkle tree; and 
updating the Merkle tree, and updating the Merkle tree comprises calculating any hashes, including a root hash of the Merkle tree, affected by insertion of the data hash.  
However, SHEN teaches
hashing the value associated with the key to produce a data hash (SHEN, step 2-4, case 2-4, page 3, lines 12 - 38); 
inserting the data hash in the Merkle tree (SHEN, step 2-4, case 2-4, page 3, lines 12 - 38); and 
updating the Merkle tree, and updating the Merkle tree comprises calculating any hashes, including a root hash of the Merkle tree, affected by insertion of the data hash (updating the block index, SHEN, step 2-3, page 6, line 24 - 7, line 6).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Natarajan and SHEN before him/her, to modify Natarajan with the teaching of SHEN’s an index method on the block chaining key database for the keyword.  One would have been motivated to do so for the benefit of providing an index method aiming at the key word on the block chain database key, solving the problem of query block chains to realize an index cannot be tampered with (SHEN, page 2, lines 26-27).
Regarding claim 2. Natarajan as modified teaches, wherein correlating the key to a location comprises hashing the key and determining the location based on a hash of the key (Natarajan [0098]).
Regarding claim 3. Natarajan as modified teaches, wherein insertion of the key at the location does not change a location of a key present in the base of the Merkle tree when the key was inserted (SHEN, step 2-3, page 6, line 24 - 7, line 6).
Regarding claim 5. Natarajan as modified teaches, wherein the value of the key-value pair comprises an object (Natarajan [0113]). 
Regarding claim 7. Natarajan as modified teaches, wherein the method is performed in response to an IO written to a dataset (SHEN, page 7, lines 7-13). 
Regarding claim 8. Natarajan as modified teaches, wherein the Merkle tree corresponds to a dataset of unordered objects (Natarajan [0045-0047]). 
Regarding claim 10. Natarajan as modified teaches, further comprising performing a S “ 84 consistency check of the Merkle tree, and synchronizing the Merkle tree with another Merkle tree (SHEN, page 3, step 3-1).
Regarding claim 11. Natarajan teaches a non-transitory storage medium having stored therein instructions that are executable by one or more hardware processors to perform operations (non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform one or more of retrieving, into a corrupted node in a blockchain network, Natarajan [0018], [0123], [0143]) comprising: 
although claim 11 directed to a medium, it is similar in scope to claim 1.  The method steps of claim 1 substantially encompass the medium recited in claim 11. Therefore; claim 11 is rejected for at least the same reason as claim 1 above.
Regarding claims 12-13, 15, 17, 18 and 20, the method steps of claims 2-3, 5, 7, 8 and 10 substantially encompass the medium recited in claims 12-13, 15, 17, 18 and 20.  Therefore, claims 12-13, 15, 17, 18 and 20 are rejected for at least the same reason as claims 2-3, 5, 7, 8 and 10 above.

Claims 4, 6, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan et al. (US Patent Publication No. 2020/0073962 A1, ‘Natarajan’, hereafter) in view of SHEN et al. (Chinese Patent Publication No. CN 109165224 A, Date Published 2019-01-08, ‘SHEN’, hereafter) and further in view of Blackshear et al. (US Patent Publication No. 2020/0394648 A1, ‘Blackshear’, hereafter).

Regarding claim 4. Natarajan and SHEN do not teach, wherein the Merkle tree is a sparse Merkle tree.  
However, Blackshear teaches wherein the Merkle tree is a sparse Merkle tree (sparse Merkle tree, Blackshear [0072], [0116], [0206]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Natarajan, SHEN and Blackshear before him/her, to further modify Natarajan with the teaching of Blackshear’s systems, methods, and non-transitory computer readable storage media for implementing a scalable, secure, efficient, and adaptable distributed digital ledger transaction network.  One would have been motivated to do so for the benefit of reducing storage and processing requirements, improve security of implementing computing devices and underlying digital assets, accommodate a wide variety of different digital programs, and scale to accommodate billions of users and associated digital transactions (Blackshear, Abstract and [0007]).
Regarding claim 6. Natarajan as modified teaches, wherein the Merkle tree comprises a map of objects of a dataset (Blackshear [0072], [0116], [0206]). 
Regarding claims 14 and 16, the method steps of claims 4 and 6 substantially encompass the medium recited in claims 14 and 16.  Therefore, claims 14 and 16 are rejected for at least the same reason as claims 4 and 6 above.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan et al. (US Patent Publication No. 2020/0073962 A1, ‘Natarajan’, hereafter) in view of SHEN et al. (Chinese Patent Publication No. CN 109165224 A, Date Published 2019-01-08, ‘SHEN’, hereafter) and further in view of Jack et al. (UK Patent Publication No. GB 2593421 A, date published 2021-09-29 and filed 2019-10-24, ‘Jack’, hereafter).

Regarding claim 9. Natarajan and SHEN do not teach, wherein the Merkle tree is a non-binary tree.
However, Jack teaches wherein the Merkle tree is a non-binary tree (the same principles are applied as for a classical binary or non-binary Merkle tree, Jack, page 58, lines 19-25).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Natarajan, SHEN and Jack before him/her, to further modify Natarajan with the teaching of Jack’s method of using a blockchain.  One would have been motivated to do so for the benefit of providing an immutable record of a work to which multiple contributions are made by different contributors by adequately recording a potentially complex history of contributions by contributors in a potentially complex hierarchy (Jack, Abstract and Page 3, line 15-20).
Regarding claim 19, the method steps of claim 9 substantially encompass the medium recited in claim 19.  Therefore, claim 19 is rejected for at least the same reason as claim 9  above.



Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 8AM to 5:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168